Citation Nr: 1735029	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  12-10 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran has verified active service with the Air Force from December 1985 to April 1989. He served with the Air National Guard of Tennessee from April 1989 to November 1991 and had active duty for training (ACDUTRA) from May 1989 to August 1989. 

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied service connection for PTSD.  The Veteran testified before the undersigned Veterans Law Judge in September 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains additional VA treatment records, a 2013 VA examination, and the Board hearing transcript, but otherwise contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Medical opinions should address all appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In November 2014, the Board remanded this claim to obtain outstanding records, afford the Veteran a VA examination for his PTSD, and verify his claimed in service stressors.  In the remand the RO was directed to request that the JSRRC attempt to verify two of the Veteran's three claimed stressors: first, the Veteran's assertions of the death of Sgt. J.R.D. (see August 2010 statement for full name) who died of a heart attack in August or September 1985, and second, the suicide of a service member at Minot Air Force Base (AFB) that occurred sometime between December 1988 and February 1989.  

It appears that the RO only attempted to obtain records and information confirming the Veteran's reported stressors from the Minot AFB during January 1989 to June 1989.  VA issued a memo in June 2016, describing their efforts to verify the Veteran's stressors.  It noted that it requested information from the Minot AFB, from January 1989 to June 1989.  As discussed above, the Board requested the RO submit to the JSRRC a search for verification of the death of Sgt. J.R.D. in August or September 1985 and the suicide of a service member at Minot AFB that occurred sometime between December 1988 and February 1989.  In addition to failing to request verification during the dates the Board directed, the RO failed to request that the JSRRC verify the Veteran's claimed stressors, and only submitted such request to the Minot AFB.  

Additionally, in a January 2017 statement, the Veteran provided details of the stressor of Sgt. J.R.D.'s death, indicating that it occurred on March 17 or 18 of 1988.  The Board finds that the RO should consider this statement and further request information on whether the Veteran's Sgt. J.R.D. passed away in March 1988.  Therefore, remand is required for the above considerations.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  Request that the JSRRC attempt to verify the following claimed stressors: 1) the death of Sgt. J.R.D. (see August 2010 statement for full name) from a heart attack at a launch control facility near Minot AFB in August or September 1985 or in March 1988; and 2) the suicide of a service member at Minot AFB that occurred sometime between December 1988 and February 1989.  Any additional actions necessary for independent verification of the alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.  All efforts to document the claimed stressors should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressors, a formal finding should be completed.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

